
	
		III
		110th CONGRESS
		2d Session
		S. RES. 490
		IN THE SENATE OF THE UNITED STATES
		
			March 31 (legislative
			 day, March 13), 2008
			Mrs. Clinton (for
			 herself and Mr. Schumer) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 23
			 (legislative day, September 17), 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the Alvin Ailey American Dance
		  Theater for 50 years of service to the performing arts.
	
	
		Whereas the Alvin Ailey American Dance Theater (AAADT) is
			 widely recognized as one of the world’s premier modern dance companies;
		Whereas AAADT is dedicated to promoting the uniqueness of
			 the African-American cultural experience, to preserving the heritage of modern
			 dance, and to bringing modern dance to people around the globe;
		Whereas, over its 50-year history, AAADT has performed for
			 an estimated 21,000,000 people in 48 States and in 71 countries on 6
			 continents;
		Whereas AAADT tours more than any other performing arts
			 company in the world;
		Whereas AAADT’s signature work,
			 Revelations, has been seen by more people around the globe than
			 any other work of dance;
		Whereas AAADT performs works by both emerging and
			 established choreographers from throughout the United States and the
			 world;
		Whereas AAADT’s home in New York City, The Joan Weill
			 Center for Dance, is the largest facility dedicated exclusively to dance in the
			 United States;
		Whereas Alvin Ailey, founder of AAADT, received the United
			 Nations Peace Medal in 1982;
		Whereas President George W. Bush recognized AAADT and
			 Artistic Director Judith Jamison with the National Medal of Arts in 2001,
			 making AAADT the first dance company to be so honored;
		Whereas AAADT has performed for United States Presidents
			 and foreign leaders throughout the company’s 50-year history, including
			 performances in 1968 for President Johnson, in 1977 at the inaugural gala for
			 President Carter, in 1993 at the inaugural gala for President Clinton, and in
			 2003 at a state dinner honoring President Mwai Kibaki of Kenya;
		Whereas, over the years, AAADT has brought the culture of
			 the United States to audiences around the world with performances at such
			 historic events as the Rio de Janeiro International Arts Festival in 1963, the
			 first Negro Arts Festival in Dakar, Senegal, in 1966, the fabled New Year’s Eve
			 performance for the Crown Prince of Morocco in 1978, the Paris Centennial
			 performance at the Grand Palais Theatre in 1989, 2 unprecedented engagements in
			 South Africa in 1997 and 1998, the 1996 and 2002 Olympic Games, the 2005 Stars
			 of the White Nights festival in St. Petersburg, Russia, and the 2006 Les étés
			 de la danse de Paris festival in Paris, France;
		Whereas AAADT annually provides more than 100,000 young
			 people from diverse cultural, social, and economic backgrounds with the
			 opportunity to explore their creative potential and build their self-esteem
			 through its Arts in Education and Community Programs, which includes 9 Ailey
			 Camps in cities across the United States;
		Whereas Ailey II, the junior company to AAADT, reaches
			 more than 69,000 people each year through its inspiring performances and
			 outreach activities while touring to smaller communities in more than 50 North
			 American cities; and
		Whereas the Ailey School, accredited by the National
			 Association of Schools of Dance, provides the highest quality training
			 consistent with the professional standards of AAADT, including a Certificate
			 Program, a Fellowship Program, and a Bachelor of Fine Arts degree program in
			 conjunction with Fordham University: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the Alvin Ailey American Dance Theater (AAADT) for 50 years of service
			 as a cultural ambassador of the United States to the world, by bringing
			 world-class American modern dance to an estimated 21,000,000 people around the
			 globe;
			(2)recognizes that
			 AAADT has been a true pioneer in the world of dance by establishing an extended
			 cultural community that provides dance performances, training, and community
			 programs to all people while using the beauty and humanity of the
			 African-American heritage and other cultures to unite people of all ages,
			 races, and backgrounds; and
			(3)recognizes that
			 Ailey II, the prestigious Ailey School, and the extensive and innovative Arts
			 in Education and Community Programs of AAADT train future generations of
			 dancers and cho­re­og­ra­phers while continuing to expose young people from
			 communities large and small to the arts.
			
